 

Exhibit 10.12

 

Fox Hill Apartments

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

This Subordination, Non-Disturbance And Attornment Agreement (this “Agreement”)
dated as of the 26th day of March, 2015, is executed by and among WALKER &
DUNLOP, LLC, a Delaware limited liability company (“Lender”), BR FOX HILLS
TIC-1, LLC, a Delaware limited liability company and BR FOX HILLS TIC-2, LLC, a
Delaware limited liability company, as tenants in common (individually and
together, “Landlord”) and COINMACH CORPORATION (“Tenant”).

 

RECITALS:

 

A.           Tenant has entered into a Lease Agreement dated as of February 22,
2010 (the “Lease”) with Landlord (or predecessor-in-interest to Landlord),
covering certain premises more fully described in the Lease (the “Premises”),
which Premises are a part of the real property located in Austin (Travis
County), Texas (the “Mortgaged Property”).

 

B.           Pursuant to that certain Multifamily Loan and Security Agreement
dated as of the date hereof, executed by and between Landlord and Lender (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Loan Agreement”), Lender has agreed to make a loan to Landlord in the
original principal amount of Twenty-Six Million Seven Hundred Five Thousand and
00/100 Dollars ($26,705,000.00) (the “Mortgage Loan”), as evidenced by that
certain Multifamily Note dated as of the date hereof, executed by Landlord and
made payable to the order of Lender in the amount of the Mortgage Loan (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Note”).

 

C.           In addition to the Loan Agreement, the Mortgage Loan and the Note
are also secured by a certain Multifamily Mortgage, Deed of Trust, or Deed to
Secure Debt dated as of the date hereof (as amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Security
Instrument”). The Note, the Security Instrument, the Loan Agreement and any
other agreement executed in connection with the Mortgage Loan are referred to
collectively as the “Loan Documents.”

 

D.           Tenant has agreed to the subordination of the Lease to the Security
Instrument and the other Loan Documents on the condition that it is assured of
continued occupancy of the Premises under the terms of the Lease and this
Agreement.

 

AGREEMENTS:

 

NOW THEREFORE, in consideration of the mutual covenants in this Agreement and
for other valuable consideration, the receipt and sufficiency of which are
acknowledged, Landlord, Lender, and Tenant agree as follows:

 

Section 1.          Recitals.

 

The recitals set forth above are incorporated herein by reference as if fully
set forth in the body of this Agreement.

 

Subordination, Non-Disturbance and Attornment Agreement Form 6415 Page 1 Fannie
Mae 09-13 © 2013 Fannie Mae

 

 

 

 

Section 2.          Defined Terms.

 

The following terms, when used in this Agreement, shall have the following
meanings:

 

“Foreclosure Event” means (a) the foreclosure of the Security Instrument or any
other sale by Lender or any trustee for Lender pursuant to the Security
Instrument or any other Loan Document; (b) any other exercise by Lender of its
rights and remedies as holder of the Mortgage Loan or the Security Instrument as
a result of which Lender or any other Successor Landlord acquires title to, or
the right of possession of, the Mortgaged Property; or (c) acquisition of title
to the Mortgaged Property in lieu of foreclosure or other conveyance of
Landlord’s interest in the Mortgaged Property in lieu of any of the foregoing.

 

“Subsequent Sale” means the first sale of the Mortgaged Property by Lender,
Lender’s nominee or any trustee for Lender after a Foreclosure Event.

 

“Successor Landlord” means any party that becomes owner of the Mortgaged
Property as the result of a Foreclosure Event or a Subsequent Sale, including,
without limitation, Lender and any nominee of Lender.

 

Section 3.          Lease Subordination.

 

The Lease and all estates, rights, options, liens, and charges therein contained
or created under the Lease are and shall be subject and subordinate to the lien
and effect of the Security Instrument and the other Loan Documents insofar as it
affects the real and personal property of which the Premises form a part, and to
all renewals, modifications, consolidations, replacements, and extensions
thereof, and to all advances made or to be made thereunder, to the full extent
of amounts secured thereby and interest thereon. Without limiting the generality
of the foregoing subordination provision, Tenant hereby agrees that any of its
right, title and interest in and to insurance proceeds and condemnation awards
(or other similar awards arising from eminent domain proceedings) with respect
to damage to or the condemnation (or similar taking) of any of the Mortgaged
Property, shall be subject and subordinate to Lender’s right, title and interest
in and to such proceeds and awards.

 

Section 4.          Default.

 

Lender agrees that, so long as Tenant is not then in default under any of the
terms, covenants, or conditions of the Lease or this Agreement, (a) Tenant shall
not be named or joined as a party in any suit, action or proceeding for the
foreclosure of the Security Instrument or the enforcement of any rights of
Lender under the Security Instrument (unless Tenant is a necessary party under
applicable law), and (b) in the event that Lender becomes Successor Landlord,
Lender agrees not to affect, terminate or disturb Tenant’s right to quiet
enjoyment and possession of the Premises under the terms of the Lease or any of
Tenant’s other rights under the Lease in the exercise of Lender’s rights under
the Security Instrument and the other Loan Documents.

 



Subordination, Non-Disturbance and Attornment Agreement Form 6415 Page 2 Fannie
Mae 09-13 © 2013 Fannie Mae

 

 

 

 

Section 5.          Possession of the Mortgaged Property.

 

In the event that a Successor Landlord acquires title to or the right to
possession of the Mortgaged Property upon a Foreclosure Event or a Subsequent
Sale, the Successor Landlord and Tenant hereby agree to recognize one another as
landlord and tenant, respectively, under the Lease and to be bound to one
another under all of the terms, covenants, and conditions of the Lease,
Successor Landlord shall assume all of the obligations of Landlord under the
Lease subject to the provisions of this Agreement and Tenant agrees to attorn to
such Successor Landlord and to recognize such Successor Landlord as “landlord”
under the Lease without any additional documentation to effect such attornment
(provided, however, if applicable law shall require additional documentation at
the time Lender exercises its remedies then Tenant shall execute such additional
documents evidencing such attornment as may be required by applicable law).
Accordingly, from and after such event, Successor Landlord and Tenant shall have
the same remedies against each other for the breach of an agreement contained in
the Lease as Tenant and Landlord had before Successor Landlord succeeded to the
interest of Landlord; provided, however, that Successor Landlord shall not be:

 

(a)          liable for any act or omission of any prior landlord (including
Landlord);

 

(b)          subject to any offsets or defenses that Tenant might have against
any prior landlord (including Landlord);

 

(c)          bound by any rent or additional rent that Tenant might have paid
for more than one (1) month in advance to any prior landlord (including
Landlord);

 

(d)          bound by any amendment or modification of the Lease made after the
date of this Agreement without Lender’s prior written consent;

 

(e)          liable for return of any security deposit not actually paid over to
such Successor Landlord by the Landlord;

 

(f)          bound by, or liable for, any breach of any representation or
warranty or indemnity agreement contained in the Lease or otherwise made by any
prior landlord (including Landlord); or

 

(g)          personally liable for the payment of any claim hereunder or for the
performance of any obligation, agreement, contribution, or term to be performed
or observed by Successor Landlord hereunder or under the Security Instrument,
the Loan Agreement, or any other agreement or document securing or collateral to
the Security Instrument, such Successor Landlord’s liability being limited in
all cases to its interest in the Mortgaged Property.

 

Section 6.          Delivery of Documents.

 

Although the foregoing provisions of this Agreement shall be self-operative,
Tenant agrees to execute and deliver to Successor Landlord, such other
instrument or instruments as Successor Landlord shall from time to time request
in order to confirm such provision.

 

Section 7.          Representations, Warranties, Covenants and Agreements.

 

Tenant hereby warrants and represents, covenants, and agrees to and with Lender:

 

(a)         that the Lease constitutes the entire agreement between Tenant and
Landlord with respect to the Premises and there are no other agreements, written
or verbal, governing the tenancy of Tenant with respect to the Premises;

 

(b)         not to alter or modify the Lease in any respect without prior
written consent of Lender;

 

(c)         to deliver to Lender in accordance with Section 11 a duplicate of
each notice of default delivered to Landlord at the same time as such notice is
given to Landlord;

 



Subordination, Non-Disturbance and Attornment Agreement Form 6415 Page 3 Fannie
Mae 09-13 © 2013 Fannie Mae

 

 

 

 

(d)          that Tenant is now the sole owner of the leasehold estate created
by the Lease and shall not hereafter transfer the Lease except as permitted by
the terms thereof;

 

(e)          not to seek to terminate the Lease by reason of any default of
Landlord without prior written notice thereof to Lender and the lapse thereafter
of such time as under the Lease was offered to Landlord in which to remedy the
default, and the lapse of thirty (30) days after the expiration of such time as
Landlord was permitted to cure such default; provided, however, that with
respect to any default of Landlord under the Lease which cannot be remedied
within such time, if Lender commences to cure such default within such time and
thereafter diligently proceeds with such efforts and pursues the same to
completion, Lender shall have such time as is reasonably necessary to complete
curing such default. Notwithstanding the foregoing, in the event either Lender
or Landlord do not cure or commence curing such default within the time provided
to Landlord under the Lease and the nature of the default threatens Tenant’s
ability to conduct its daily business or threatens to materially or adversely
damage Tenant’s property located on the Premises, Tenant shall be permitted to
exercise its right under the Lease;

 

(f)          not to pay any rent or other sums due or to become due under the
Lease more than thirty (30) days in advance of the date on which the same are
due or to become due under the Lease; and

 

(g)          to certify promptly in writing to Lender in connection with any
proposed assignment of the Loan Agreement, whether or not any default on the
part of Landlord then exists under the Lease.

 

Section 8.          Assignment.

 

Tenant further acknowledges that Landlord has collaterally assigned to Lender
the Lease and the rents and other amounts, including lease termination fees, if
any, due and payable under such leases. In connection therewith, Tenant agrees
that, upon receipt by Tenant of a notice from Lender of the occurrence of a
default by Landlord under such assignment and a demand by Lender for direct
payment to Lender of the rents due under the Lease, Tenant will honor such
demand and make all subsequent rent payments directly to Lender. Landlord hereby
agrees that any rents, fees or other amounts paid by Tenant to or as directed by
Lender pursuant to this section shall be deemed to have been duly and validly
paid by Tenant under the Lease, and any such amounts shall be credited against
Tenant’s obligations under the Lease as if the same were paid directly to
Landlord. Landlord and Tenant each agree that Tenant shall have no obligation to
determine whether Landlord is in default under such assignment, and Tenant may
rely on such notice and direction from Lender without any duty to investigate.

 

Section 9.          Successors and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their successors and assigns.

 

Section 10.         Trustee.

 

If the Security Instrument is a deed of trust, then, this Agreement is entered
into by one or more trustees acting on behalf of Lender in his, her or its
capacity as trustee and not individually, then Tenant agrees that neither such
trustees, nor any of its officers, employees, agents, or shareholders shall be
personally liable under this Agreement.

 



Subordination, Non-Disturbance and Attornment Agreement Form 6415 Page 4 Fannie
Mae 09-13 © 2013 Fannie Mae

 

 

 

 

Section 11.         Notice.

 

(a)          All notices under this Agreement shall be:

 

(1)         in writing, and shall be

 

(A)         delivered, in person,

 

(B)         mailed, postage prepaid, either by registered or certified delivery,
return receipt requested, or

 

(C)         sent by overnight express courier;

 

(2)         addressed to the intended recipient at its respective address set
forth at the end of this Agreement; and

 

(3)         deemed given on the earlier to occur of:

 

(A)         the date when the notice is received by the addressee; or

 

(B)         if the recipient refuses or rejects delivery, the date on which the
notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or such express courier service.

 

(b)          Any party to this Agreement may change the address to which notices
intended for it are to be directed by means of notice given to the other party
in accordance with this Section 11.

 

(c)          Any required notice under this Agreement which does not specify how
notices are to be given shall be given in accordance with this Section 11.

 

Section 12.         Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be considered an original for all purposes; provided, however, that all
such counterparts shall constitute one and the same instrument.

 

Section 13.         Governing Law; Venue and Consent to Jurisdiction.

 

(a)         Governing Law.

 

This Agreement shall be governed by the laws of the jurisdiction in which the
Mortgaged Property is located (the “Property Jurisdiction”), without regard to
the application of choice of law principles.

 

(b)         Venue; Consent to Jurisdiction.

 

Any controversy arising under or in relation to this Agreement shall be
litigated exclusively in the Property Jurisdiction without regard to conflicts
of laws principles. The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have exclusive jurisdiction over
all controversies which shall arise under or in relation to this Agreement.
Tenant irrevocably consents to service, jurisdiction and venue of such courts
for any such litigation and waives any other venue to which it might be entitled
by virtue of domicile, habitual residence or otherwise.

 



Subordination, Non-Disturbance and Attornment Agreement Form 6415 Page 5 Fannie
Mae 09-13 © 2013 Fannie Mae

 

 

 

 

Section 14.         Severability; Amendments.

 

The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
all of which shall remain in full force and effect. This Agreement contains the
complete and entire agreement among the parties as to the matters covered,
rights granted and the obligations assumed in this Agreement. This Agreement may
not be amended or modified except by written agreement signed by the parties
hereto.

 

IN WITNESS WHEREOF, Landlord, Tenant and Lender have signed and delivered this
Agreement under seal (where applicable) or have caused this Agreement to be
signed and delivered under seal (where applicable) by their duly authorized
representative. Where applicable law so provides, Landlord, Tenant and Lender
intend that this Agreement shall be deemed to be signed and delivered as a
sealed instrument.

 

[Remainder of Page Intentionally Blank]

 



Subordination, Non-Disturbance and Attornment Agreement Form 6415 Page 6 Fannie
Mae 09-13 © 2013 Fannie Mae

 

 

 

 

IN WITNESS WHEREOF, Landlord, Tenant and Lender have signed and delivered this
Agreement under seal (where applicable) or have caused this Agreement to be
signed and delivered under seal (where applicable) by their duly authorized
representative. Where applicable law so provides, Landlord, Tenant and Lender
intend that this Agreement shall be deemed to be signed and delivered as a
sealed instrument.

 

  TENANT:         COINMACH CORPORATION, a Delaware corporation         By: /s/
Melissa John     Name: Melissa John     Title: Senior Corporate Counsel

 

  Address: Coinmach Corporation     404 Wyman Street, Suite 400     Waltham, MA
02451     Attn: Legal Department

 

COMMONWEALTH OF MASSACHUSETTS )   ) COUNTY OF MIDDLESEX )

 

On this 18 day of March, 2015, before me, the undersigned notary public,
personally appeared Melissa John, Senior Corporate Counsel of Coinmach
Corporation, a Delaware corporation, who is personally known to me, and who
acknowledged to me that she signed this document voluntarily for its stated
purpose, on behalf of the corporation.

 

  /s/ Thomas Bladek   Name: Thomas Bladek   Notary Public       My Commission
Expires February 27, 2020

 

THOMAS R. BLADEK

NOTARY PUBLIC

COMMONWEALTH OF MASSACHUSETTS

My Commission Expires

February 27, 2020

 



Subordination, Non-Disturbance and Attornment Agreement Form 6415 Page 7 Fannie
Mae 09-13 © 2013 Fannie Mae

 

 

 

 

  LANDLORD:       BR FOX HILLS TIC-1, LLC, a Delaware limited liability company
      By: 23Hundred, LLC, a Delaware limited liability company, its sole member

 

    By: /s/ Jordan Ruddy       Name: Jordan Ruddy       Title: Authorized
Signatory

 

  Address: c/o Bluerock Real Estate, L.L.C.     712 Fifth Avenue, 9th Floor    
New York, New York 10019

 

STATE OF New York, New York County ss:

 

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared Jordan Ruddy, known to me to be the Authorized
Signatory of 23Hundred, LLC, a Delaware limited liability company, sole member
of BR Fox Hills TIC-1, LLC, the limited liability company that executed the
foregoing instrument, known to me to be the person whose name is subscribed to
the foregoing instrument, and acknowledged to me that the same was the act of
the said limited liability company, and that he/she executed the same as the act
of such limited liability company for the purposes and consideration therein
expressed and in the capacity therein stated.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 10th day of March , 2015        .

 

DALE POZZI

NOTARY PUBLIC –STATE OF NEW YORK

No. 01P06275397

Qualified in New York County

My Commission Expires January 28, 2017

 

  /s/ Dale Pozzi   Notary Public in and for New York County, New York

 

My Commission Expires:______________

 



Subordination, Non-Disturbance and Attornment Agreement Form 6415 Page 8 Fannie
Mae 09-13 © 2013 Fannie Mae

 

 

 

 

  LANDLORD:       BR FOX HILLS TIC-2, LLC, a Delaware limited liability company

 

  By: Bell BR Waterford Crossing JV, LLC, a Delaware limited liability company,
its sole member

 

    By: /s/ Jordan Ruddy       Name: Jordan Ruddy       Title: Authorized
Signatory

 

  Address: c/o Bluerock Real Estate, L.L.C.     712 Fifth Avenue, 9th Floor    
New York, New York 10019

 

STATE OF New York, New York County ss:

 

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared Jordan Ruddy, known to me to be the Authorized
Signatory of Bell BR Waterford Crossing JV, LLC, a Delaware limited liability
company, sole member of BR Fox Hills TIC-2, LLC, the limited liability company
that executed the foregoing instrument, known to me to be the person whose name
is subscribed to the foregoing instrument, and acknowledged to me that the same
was the act of the said limited liability company, and that he/she executed the
same as the act of such limited liability company for the purposes and
consideration therein expressed and in the capacity therein stated.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 10th day of March , 2015         .

 

DALE POZZI

NOTARY PUBLIC –STATE OF NEW YORK

No. 01P06275397

Qualified in New York County

My Commission Expires January 28, 2017

 

  /s/ Dale Pozzi   Notary Public in and for New York County, New York

 

My Commission Expires:______________

 



Subordination, Non-Disturbance and Attornment Agreement Form 6415 Page 9 Fannie
Mae 09-13 © 2013 Fannie Mae

 

 

 

 

  LENDER:       WALKER & DUNLOP, LLC, a Delaware limited liability company      
  By: /s/ Loretta Webb     Loretta Webb     Vice President

 

  Address: 7501 Wisconsin Avenue, Suite 1200E     Bethesda, Maryland 20814

 

STATE OF Texas    , Dallas    County ss:

 

BEFORE ME, the undersigned, a Notary Public in and for said County and State, on
this day personally appeared Loretta Webb, Vice President of Walker & Dunlop,
LLC, a Delaware limited liability company, the limited liability company that
executed the foregoing instrument, known to me to be the person whose name is
subscribed to the foregoing instrument, and acknowledged to me that the same was
the act of the said limited liability company, and that he/she executed the same
as the act of such limited liability company for the purposes and consideration
therein expressed and in the capacity therein stated.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE this 10 day of March , 2015.

 

EVELYN V. CEPAK

NOTARY PUBLIC –STATE OF TEXAS

My Commission Expires

August 22, 2015

 

  /s/ Evelyn V. Cepak   Notary Public in and for _______________ County,
______________

 

My Commission Expires:_________________

 



Subordination, Non-Disturbance and Attornment Agreement Form 6415 Page 10 Fannie
Mae 09-13 © 2013 Fannie Mae

 

 

 

